Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 18 February 2022. Claims 1 and 8 have been amended. Claims 15-20 has been cancelled. Claims 21 and 22 has been added. Claims 1-14, 21, and 22 are pending.

Response to Remarks/Amendment
3 Applicant's remarks filed 18 February 2022 have been fully considered and they are considered partially persuasive. The remarks will be addressed below in the order in which they appear in the noted response:

Double Patenting
4. Applicant's amendments and arguments have been fully considered and they are persuasive.  The rejection has been withdrawn.

35 U.S.C. 101
5. Applicant's arguments have been fully considered and they are not considered persuasive.

	The applicant argues “…the Applicant has amended the claim to include functionality that cannot practically be performed or read into the mind…the claim has been amended to include functionality of updating a graphical user interface, as well as functionality of the system learning habits of users with respect to interactions with content items… the operations cannot be practically performed in the mind...”
The examiner respectfully disagrees. The applicant argues that the amended claims are not a mental process. However, the functionality of updating a graphical user interface is a displaying step and considered insignificant extra-solution activity (MPEP 2106.05(d)II) and learning habits of users with respect to interactions with content items represents evaluation, observation, and judgement for the learning and updating of information. Therefore, as determined by the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG), the amended claims demonstrate an abstract idea and not statutory subject matter. Therefore, the rejection is maintained.

The applicant argues “Here, the Applicant's claims include elements that integrate the alleged judicial exception into a practical application. For example, the Applicant's claim includes elements related to the learning of user habits to automatically generate a reminder when prompted by the user. The system learns habits of the user with respect to how the user interacted with content items… Such functionality imposes a meaningful limitation on the alleged abstract idea in a manner that transforms the abstract idea into a practical application.”
The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate practical application. However, the learning of user habits to automatically generate a reminder when prompted by the user is providing input to cause the content management system to generate a reminder related to the content based on user input and includes the sending and display of data for reminders and is insignificant extra-solution activity as this is receiving and storing, data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-14, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-14, 21, and 22 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).
The limitations and steps described in Claim 1 are to perform operations comprising: learning, habits of a user with respect to how the user interacted with content items (Analyzing Information; evaluation and judgement; a Mental Process and Commercial Interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity); causing, a collaboration content item associated with the user (Analyzing Information; evaluation and judgement; a Mental Process and Commercial Interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity); receiving, an indication to generate a reminder associated with an element of the collaboration content item (Receiving and Analyzing Information; observation and judgement; a Mental Process and Commercial Interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity); responsive to the indication, automatically generating, a reminder based on the learned habits of the user, wherein the generating comprising: identifying an attribute of the collaboration content item, determining, based on the attribute and the learned habits of the user, a type of reminder to generate for the indication, and generating a reminder record for the reminder, wherein the reminder record comprises at least the determined type for the reminder (Analyzing Information; evaluation and judgement; a Mental Process and Commercial Interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity); and storing, the reminder record associated with a user account and the element of the collaboration content item (Storing Information; observation; a Mental Process and Commercial Interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity); generating, a representation of the reminder, based on the reminder record, wherein the representation of the reminder includes a reference to the element of the collaboration content item (Analyzing Information; observation and evaluation; a Mental Process and Commercial Interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity); and updating, to include  the representation of the reminder which under their broadest reasonable interpretation, covers performance of the evaluation, observation, and judgement of limitation in the mind for the purposes of Commercial Interactions and Organizing Human Activity but for the recitation of generic computer components. That is, other than computing system, processors, non-transitory computer readable medium, graphical user interface and client device nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity. For example, providing input to cause the content management system to generate a reminder related to the content based on user input defining attributes of the reminder and a due date associated with the reminder, which can include a notification to be presented to the user so that the user can be reminded to perform a task related to the selected item of content encompasses the activity done by schedulers and managers to create reminders and notifications to remind workers when do perform specific tasks. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind evaluation, observation, and judgement but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim only recites the additional elements of a computing system, processors, non-transitory computer readable medium, graphical user interface, and client device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as receiving and storing data for reminders (receiving and storing information) is insignificant extra-solution activity as this is receiving and storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification states:
[00139] Methods according to the above-described examples can be implemented using computer-executable instructions that are stored or otherwise available from computer readable media. Such instructions can comprise, for example, instructions and data which cause or otherwise configure a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. Portions of computer resources used can be accessible over a network. The computer executable instructions may be, for example, binaries, intermediate format instructions such as assembly language, firmware, or source code. Examples of computer-readable media that may be used to store instructions, information used, and/or information created during methods according to described examples include magnetic or optical disks, flash memory, USB devices provided with non-volatile memory, networked storage devices, and so on. 

Which shows that this is a generic system being utilized for this process, such as a computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and storing step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processors, nor the receiving and storing steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receiving and storing of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claim 8 also contain the identified abstract ideas above, with no more additional elements which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 2-7, 9-14, 21, and 22 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus are not a practical application nor significantly more for the same reasons as in Claim 1 above.
Therefore, claims 1-14, 21, and 22 are ineligible.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
7. Claims 1-14, 21, and 22 would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
8. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…learning, by the computing system, habits of a user with respect to how the user interacted with content items; causing, by the computing system, display of a graphical user interface presenting a collaboration content item associated with the user…responsive to the indication, automatically generating, by the computing system, a reminder based on the learned habits of the user, wherein the generating comprising: identifying an attribute of the collaboration content item, determining, based on the attribute and the learned habits of the user, a type of reminder to generate for the indication, and generating a reminder record for the reminder, wherein the reminder record comprises at least the determined type for the reminder…updating, by the computing system, the graphical user interface…”

The most closely applicable prior art of record is referred to in the Office Action mailed 18 February 2022 as Wang et al. (United States Patent Application Publication No. 2011/0314111).
Wang et al. provides messages exchanged among users of a relationship management and work collaboration system are organized within user-defined, secure communication channels organized according to user-defined hierarchies.
While Wang et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Wang et al. utilizes messages exchanged among users of a relationship management and work collaboration system are organized within user-defined, secure communication channels organized according to user-defined hierarchies Wang et al. fails to further assess learning and using habits of users to base the reminders for the collaboration content. Accordingly, Wang et al. fails to teach the subsequent assess learning and using habits of users to base the reminders.

Secondary reference to Ruff et al. (United States Patent Application Publication No. 2014/0195626) provides access between a plurality of senders and users exchanging electronic interactions where a sender may identify a user with whom the sender desires to interact using a public identifier. However, the access between a plurality of senders and users exchanging electronic interactions is not directed to learning and using habits of users to base the reminders.

According, the Wang et al. in view of Ruff et al. fails to teach or render obvious at least “…learning, by the computing system, habits of a user with respect to how the user interacted with content items; causing, by the computing system, display of a graphical user interface presenting a collaboration content item associated with the user…responsive to the indication, automatically generating, by the computing system, a reminder based on the learned habits of the user, wherein the generating comprising: identifying an attribute of the collaboration content item, determining, based on the attribute and the learned habits of the user, a type of reminder to generate for the indication, and generating a reminder record for the reminder, wherein the reminder record comprises at least the determined type for the reminder…updating, by the computing system, the graphical user interface…” as required by claims 1-14, 21, and 22.

Conclusion
9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        5/25/2022


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683